Citation Nr: 0304749	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-05 939	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for bilateral ankle pain.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to June 
1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The Board initially observes that a valid power of attorney 
in favor of the Disabled American Veterans is not currently 
included in the claims file.  Hence, as a matter of law, the 
Board may not consider any argument presented by that 
organization.  If the veteran desires to appoint that service 
organization, or any other person or service organization as 
his representative, he must properly execute a VA Form 21-22.

Although the RO certified claims of entitlement to service 
connection for an acquired psychiatric disorder, bilateral 
hand pain and bilateral wrist pain, as well as an increased 
evaluation for pseudofolliculitis barbae, the only issue for 
which the veteran has perfected an appeal is the issue of 
entitlement to service connection for bilateral ankle pain.  
In this respect, although the veteran was provided a 
Statement of the Case regarding all these issues in May 2002, 
his VA Form 9, submitted that same month specifically 
indicates that he read the Statement of the Case and was 
appealing only the issue of entitlement to service connection 
for bilateral ankle pain.  The veteran did not perfect an 
appeal to any other issue.  Therefore, these issues are not 
currently before the Board for appellate consideration.


REMAND

The veteran is service connected for bilateral knee disorders 
with bone infarcts.  As an October 2002 memorandum from his 
treating VA physician states that ankle and knee bone 
infarcts are from the same primary cause, the veteran should 
be afforded a VA orthopedic examination and an opinion should 
be requested discussing the etiology of his bilateral ankle 
disability, to include whether it is at least as likely as 
not that his service-connected bilateral knee disorder either 
caused or aggravates his bilateral ankle disorder.  38 
U.S.C.A. § 5103A (West 2002); Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board further notes that the last supplemental statement 
of the case was issued in May 2002.  Since then, additional 
medical evidence has been received.  Although a waiver was 
provided for some of this evidence, a subsequent radiological 
consultation report from Jonathan Klug, M.D., submitted prior 
to certification, was not waived.  A Supplemental Statement 
of the Case addressing Dr. Krug's report has yet to be 
promulgated.  Accordingly, further development is in order.  
38 C.F.R. § 19.31 (2002).

Additionally, the most recent VA treatment records are dated 
in July 2001.  Any subsequent treatment records should be 
obtained and associated with the veteran's claims file.  
Moreover, the veteran submitted a copy of a June 2001 Social 
Security Administration (SSA) receipt of his claim for 
disability benefits.  If he has been awarded those benefits, 
SSA records should be obtained and incorporated into the 
claims file.  38 U.S.C. § 5103A (West 2002).  

Finally, a review of the evidence of record discloses that 
Jeffrey V. Dermksian, M.D., and Samuel Kenan, M.D. treated 
the veteran for his bilateral knee and ankle conditions.  
While some of these treatment records are available, it is 
clear that the not all of these pertinent records have been 
obtained.  Complete treatment records from these physicians 
should be secured and associated with the claims file.

Therefore, this case is REMANDED to the RO for the following:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center, New York, New York, dated from 
July 2001 to the present.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all private health care 
providers who may possess additional 
records pertinent to his claim of 
entitlement to service connection for an 
ankle disorder.  Then with any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of all 
identified treatment records which yet to 
be secured.  Treatment records should 
specifically be obtained from Jeffrey V. 
Dermksian, M.D., 36 West 60th Street, New 
York, NY  10023; and Samuel Kenan, M.D., 
317 East 34th Street, 9th Floor, New York, 
NY  10016.

3.  The RO should contact the Social 
Security Administration in an effort to 
determine whether the appellant is 
receiving any benefits from that agency.  
If so, the SSA should be asked to provide 
all medical records considered in 
granting that benefit.

4.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform him of 
this fact and request he provide a copy 
of the outstanding medical records.

5.  After completion of the foregoing, 
the veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any current 
bilateral ankle disability.  All 
necessary tests and studies should be 
conducted.  The claims file must be made 
available to and reviewed by the 
orthopedist prior to the examination.  A 
notation to the effect that this record 
review took place should be included in 
the examination report.  The examiner 
should offer an opinion as to whether it 
is as likely as not that any current 
bilateral ankle disability is 
etiologically related to injuries noted 
in the service medical records.  The 
examiner must further address whether it 
is as likely as not that the veteran's 
service-connected bilateral knee 
disorder, caused or aggravated any 
current bilateral ankle disability.  
Clinical findings and reasons that form 
the basis of the opinion should be 
clearly set forth in the report.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




